MEMORANDUM ***
Jose Francisco Rodriguez Rocha and his wife and minor son, natives and citizens of Mexico, petition pro se for review of the decision of the Board of Immigration Appeals dismissing their motion to reconsider the BIA’s denial of them motion to reopen removal proceedings as untimely filed.
Petitioners contend that the BIA should have sua sponte reopened removal proceedings so that they could introduce new evidence of hardship to their United States citizen daughter to support their claim for cancellation of removal relief. Petitioners’ motion to reconsider was due within 30 days of the BIA’s decision, but was instead filled more than eight months after the BIA’s decision. The BIA did not abuse its discretion in finding that petitioners’ motion to reconsider was untimely filed, see 8 U.S.C. § 1229a(c)(5)(B), 8 . C.F.R. § 1003.2(b), and we lack jurisdiction to review the BIA’s discretionary decision not to sua sponte reconsider its prior decision, see Ekimian v. INS, 303 F.3d 1153 (9th Cir .2002).
PETITION FOR REVIEW DENIED.

 pjjjg disposition is not appropriate for publication and may not be cited to or by the *894courts of this circuit except as provided by Ninth Circuit Rule 36-3.